DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-9, 11-16, 18-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … selecting first and second security key exchange algorithms from the plurality of security key exchange algorithms; selecting an order of the first and second security key exchange algorithms; concatenating the first and second security key exchange algorithms in the selected order; and performing a cryptographic hash on the concatenated first and second security key exchange algorithms to generate a hash fingerprint based on the order of the first and second security key exchange algorithms…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15.
Therefore, claims 2, 4-7, 9, 11-14, 16, 18-20 are allowable as being dependent upon independent claims 1, 8, 15.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 



Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to facilitating secure communication between a client and a server.

Choi et al (Pub. No. US 2017/0085543); “Apparatus and Method for Exchanging Encryption Key”;
-Teaches the encryption unit to generate a third Diffie-Hellman value using the second random integer and the first Diffie-Hellman value and generate the second secret key from the third Diffie-Hellman value.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436